Citation Nr: 9900170	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  97-19 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral eardrum perforation.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel



INTRODUCTION

The veteran had active service from June 1943 to February 
1946.  By Board of Veterans Appeals (Board) decision in 
September 1991, entitlement to service connection for 
bilateral eardrum perforation was denied.  In a June 1995 
decision, the Board determined that the September 1991 Board 
decision was final and that new and material evidence had not 
been submitted to reopen a claim for entitlement to service 
connection for bilateral eardrum perforations.

In December 1996, the veteran requested that the claim for 
entitlement to service connection for bilateral eardrum 
perforation be reopened, and he submitted additional evidence 
in support thereof.  This appeal arises from a May 1997 
rating decision of the Reno, Nevada Regional Office (RO), 
which determined that new and material evidence had not been 
submitted to reopen the veterans claim for entitlement to 
service connection for bilateral eardrum perforation.  It is 
noted that the veteran relocated in May 1998 and that the 
Pittsburgh, Pennsylvania RO is now handling his appeal.  


REMAND

In the May 1997 rating decision which denied the veterans 
application to reopen a claim for service connection for 
bilateral eardrum perforation, the RO stated that [t]o 
justify a reopening of a claim on the basis of new and 
material evidence, there must be reasonable possibility that 
the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome.  There 
is no reasonable possibility that the new evidence submitted 
in connection with the current claim would change our 
previous decision.  Although the RO in the statement of the 
case issued in June 1997 furnished the veteran the applicable 
regulation regarding the submission of new and material 
evidence to reopen a claim, that is, 38 C.F.R. § 3.156, it 
did not rely on the regulation to explain its decision.  
Rather, the RO furnished the veteran with the same Reasons 
and Bases that were provided in the May 1997 rating 
decision.  

In the December 1997 supplemental statement of the case, the 
RO likewise indicated that there was no reasonable 
possibility of a changed outcome in the current claim.  This 
test cited by the RO was established by the United States 
Court of Veterans Appeals (Court) in the case of Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  However, the United 
States Court of Appeals for the Federal Circuit recently 
concluded that the Court in Colvin impermissibly ignored the 
definition of material evidence adopted by VA in 
38 C.F.R. § 3.156 as a reasonable interpretation of an 
otherwise ambiguous statutory term and, without sufficient 
justification or explanation, rewrote the statute to 
incorporate an unduly burdensome definition of materiality.  
Hence, that part of the Colvin test was overruled for 
purposes of reopening claims for veterans benefits.  Hodge 
v. West, 155 F. 3d. 1356 (Fed. Cir. 1998).  

The Hodge ruling provides for a reopening standard which 
calls for judgments as to whether new evidence (1) bears 
directly or substantially on the specific matter, and (2) is 
so significant that it must be considered to fairly decide 
the merits of the claim.  Fossie v. West, No. 96-1695 (U.S. 
Vet. App. Oct. 30, 1998).  In the present case, the RO, 
having relied upon the Colvin test found impermissible in 
Hodge, must reconsider the veterans claim in light of the 
definition of new and material found in 38 C.F.R. § 3.156 
only.     

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

The RO must readjudicate the veterans 
application to reopen his claim for 
service connection for bilateral eardrum 
perforation.  In so doing, the RO may not 
rely on the definition of material 
established in Colvin; instead, only the 
definition of new and material found 
in 38 C.F.R. § 3.156 may be used.  If the 
decision remains adverse to the veteran, 
he should be furnished with a 
supplemental statement of the case and 
the applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to ensure due process of law.  No inference should 
be drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
